t c memo united_states tax_court thomas h nelson and donna j zullo nelson petitioners v commissioner of internal revenue respondent docket no filed date christopher altier for petitioners katherine lee wambsgans for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the years and rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners' and federal income taxes in the amounts of dollar_figure and dollar_figure respectively the issue for decision is whether certain payments made by thomas h nelson to his former spouse during the years in issue constitute alimony within the meaning of sec_71 and are therefore deductible pursuant to sec_215 findings_of_fact this case was submitted fully stipulated and the stipulated facts are so found petitioners are husband and wife they filed timely joint federal_income_tax returns for the years and at the time the petition was filed they resided in kingsville ohio references to petitioner are to thomas h nelson petitioner married mary kay nelson on date their marriage was dissolved by a judgment entry and decree filed on date by the court of common pleas astabula county ohio the divorce decree relevant for our purposes the divorce decree contains the following provisions iii alimony a periodic_payments of permanent alimony pursuant to the agreement of the parties hereto it is further ordered adjudged and decreed that petitioner pay to mary kay nelson the sum of one thousand three hundred dollars dollar_figure plus two per cent poundage as and for alimony said sum to be paid through the bureau of support it is further ordered adjudged and decreed that said sum be paid for not less than ten years commencing july and each first lst day of the month thereafter provided however that upon the expiration of petitioner's child_support obligation the amount of alimony to be paid to mary kay nelson by petitioner shall be increased the next following month and each month thereafter to the sum of one thousand six hundred dollars dollar_figure together with two per cent poundage the above alimony obligation shall terminate upon the death of mary kay nelson petitioner shall provide and maintain a policy of decreasing principal term life_insurance upon his life in an amount equal to the decreasing balance of the alimony obligation set forth above mary kay nelson shall be named as beneficiary on said policy pursuant to the agreement of the parties hereto mary kay nelson hereby waives and releases any and all rights to further or additional sums of alimony to be paid_by petitioner in separate sections of the divorce decree personal and business marital property was divided between petitioner and his former spouse apparently mary kay nelson remarried and became employed after the effective date of the divorce decree based upon those reasons petitioner sought relief from above-cited alimony provisions of the divorce decree in he filed a motion for relief in the court that issued the divorce decree the divorce court his motion was denied upon the ground that the divorce court no longer had jurisdiction over the matter in an order filed date denying petitioner's motion the divorce court noted that the payments designated as alimony in the divorce decree were actually part of the division of marital property petitioner appealed the divorce court's order to the appropriate appellate court the appellate court held that the divorce court no longer had jurisdiction in the matter and in an opinion filed date affirmed the divorce court's order denying the relief petitioner requested the appellate court likewise viewed the alimony payments to be part of the division of marital property stating in its opinion although it is possible that the monthly payments in question were used by mary kay nelson for support the foregoing evidence clearly shows that the payments were part of the distribution of the marital assets under these circumstances the fact that mary kay nelson had remarried and had a new job would not affect her right to the payments see zimmie v zimmie ohio st 3d elsewhere in its opinion the appellate court pointed out that under ohio law the use of the term alimony in the divorce decree did not conclusively establish the purpose for which the payments were made stating historically under ohio law alimony has been said to consist of two separate elements periodic_payments for sustenance and support and the distribution of the marital assets cherry v cherry ohio st 2d as this court noted in peck v peck date ashtabula app no a-1385 unreported the distinction between the two types can often be difficult to discern however certain rules have been provided for making this determination generally the underlying purpose for the periodic_payment is the factor which distinguishes support from property distribution the former is meant to provide sustenance support while the latter involves the readjustment of the parties property rights st clair v st clair ohio app 3d wolfe supra other criteria which courts have employed in making this distinction are whether the award is for a definite sum and if it is not subject_to contingencies vaught v vaught ohio app 3d bean v bean ohio app 3d if the periodic_payments have these characteristics they are considered to be part of the property distribution id pincite in each year in issue in accordance with the terms of the divorce decree petitioner paid his former spouse dollar_figure dollar_figure per month x months alimony deductions with respect to these amounts were claimed on petitioners' federal_income_tax returns for those years in the notice_of_deficiency respondent disallowed the alimony deductions upon the ground that the payments represent a property settlement opinion in general an individual is allowed to deduct amounts paid as alimony during the taxable_year to the individual's spouse or former spouse sec_215 a payment constitutes alimony within the meaning of sec_215 if the payment is made in cash including checks and money orders payable on demand sec_1 1t a income_tax regs fed reg date and such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument the divorce_or_separation_instrument does not designate such payment as a payment that is not includable in the payee's gross_income under sec_71 and is not allowable as a deduction to the payor under sec_215 if the individual and the spouse are legally_separated they are not members of the same household and the payor has no liability to make any such payment for any period after the death of the payee sec_71 sec_215 relying upon the above definition and the language of the divorce decree petitioners argue that the payments petitioner made to mary kay nelson during the years in issue constitute alimony within the meaning of sec_215 and are therefore deductible as claimed on their federal_income_tax returns respondent agrees with petitioners that as far as the literal language of the divorce decree provides the payments satisfy the definition of alimony for federal_income_tax purposes however according to respondent the actions of the divorce court and appellate court supersede the language of the divorce decree therefore according to respondent and at least with respect to the years in issue if not before payments made pursuant to the relevant alimony portion of the divorce decree are not deductible respondent's argument is grounded upon the principle that the division of marital property does not give rise to an alimony deduction on the part of the payor spouse a proposition of law not disputed by petitioners see sec_1041 petitioners however do not agree that the alimony provisions contained in the divorce decree were part and parcel of the division of marital property between petitioner and his former spouse they further argue that even if so because the payments fit within the definition of alimony for federal_income_tax purposes the intended purpose for the payments is of no consequence for the following reasons we agree with petitioners' second argument respondent invites us to distinguish between a payment made as part of a division of marital property and one made for spousal support as noted in the portions of the appellate court's opinion reproduced above that distinction can often be difficult to discern under prior_law we would have been compelled to do so however under sec_71 the distinction need not be made in an attempt to avoid the exact type of dispute involved here the congress mindful that the term alimony is used and interpreted differently from state to state amended a prior version of sec_71 in order to provide a uniform and objective definition of the term for federal_income_tax purposes for a discussion on this point see cunningham v commissioner tcmemo_1994_474 neither the date order of the divorce court nor the opinion of the appellate court affirming that order changed or modified the divorce decree consequently the dispute between the parties can be resolved merely by examining the divorce decree in order to determine whether certain payments petitioner was obligated to make fit within the definition of alimony set forth in sec_71 after doing so we conclude that petitioners are entitled to the alimony deductions here in dispute because all of the requirements set forth in the relevant statutes have been satisfied the possibility that the payments might have represented a division of marital property as suggested by the local courts after the effective date of the divorce decree makes no difference to reflect the foregoing decision will be entered for petitioners
